                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ANTHONY K. WILLIAMS,

      Petitioner,                                     Case No. 4:18-cv-12804
                                                      Hon. Matthew F. Leitman
v.

DUNCAN MACLAREN,

     Respondent.
__________________________________________________________________/

          OPINION AND ORDER HOLDING IN ABEYANCE THE
            PETITION FOR WRIT OF HABEAS CORPUS AND
                ADMINISTRATIVELY CLOSING CASE

      Anthony K. Williams, (“Petitioner”), filed a pro se petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, challenging his state court conviction.

Petitioner has filed a motion to hold the petition in abeyance so that he can exhaust

additional claims in the state courts. The Court grants the motion to hold the petition

in abeyance and stays the proceedings under the terms outlined in this opinion to

permit petitioner to exhaust his additional claims. If this fails, the Court will reopen

the petition and adjudicate only those claims that are raised in the original petition.

      A state prisoner who seeks federal habeas relief must first exhaust his or her

available state court remedies before raising a claim in federal court. 28 U.S.C. §

2254(b) and (c). See Picard v. Connor, 404 U. S. 270, 275-78 (1971). Petitioner

wishes to exhaust additional claims. A federal district court is authorized to stay
                                           1
fully exhausted federal habeas petitions pending the exhaustion of other claims in

the state courts. See Bowling v. Haeberline, 246 F. App’x. 303, 306 (6th Cir. 2007).

To avoid problems with the one year statute of limitations contained in 28 U.S.C. §

2244(d)(1), a federal court may opt to stay a federal habeas petition and hold further

proceedings in abeyance pending resolution of state court post-conviction

proceedings. See Rhines v. Weber, 544 U.S. 269, 278 (2005).

      The Court holds the petition in abeyance. Petitioner must present his claims

in state court by filing a post-conviction motion for relief from judgment with the

state trial court within sixty days from the date of this Order. See e.g. Wagner v.

Smith, 581 F. 3d 410, 419 (6th Cir. 2009). Further, he must ask this Court to lift the

stay within sixty days of exhausting his state court remedies. If petitioner fails to

comply with the conditions of the stay, the Court will reopen the case and adjudicate

only those claims raised by petitioner in his original petition.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: August 19, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 19, 2019, by electronic means and/or ordinary
mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764
                                           2
